Citation Nr: 0325111	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  99-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

In April 2003, a videoconference hearing was conducted with 
the veteran by the undersigned Acting Veterans Law Judge.  


FINDING OF FACT

The veteran's bilateral hearing loss was not present during 
or otherwise related to his service and was not manifested to 
a compensable degree within one year of separation from 
active military service.    


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the veteran's active military service, and may not be 
presumed to have so incurred.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2002).    


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and its implementing regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  In this regard, it is reflected in the April 
2003 videoconference hearing transcript that the undersigned 
Acting Veterans Law Judge held a prehearing conference with 
the veteran in which it was determined that the veteran had 
received the requisite notices and had been informed of what 
VA would do to assist him pursuant to the VCAA.  This was 
stipulated to on the record.  

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002).  The 
veteran was sent a statement of the case (SOC) in June 1999 
and a supplemental statement of the case (SSOC) in March 
2003.  These documents- collectively - listed the evidence 
considered, the legal criteria for determining whether 
service connection could be granted, and the analysis of the 
facts as applied to those criteria, thereby adequately 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  Additionally, the RO 
sent the veteran a letter in March 2003, which informed him 
of what the evidence must show in order to establish 
entitlement to service connection for bilateral hearing loss.  

The Board is also satisfied that, in light of the 
aforementioned correspondence, a letter sent by the RO in 
October 1999, and the videoconference hearing conducted in 
April 2003, VA has specifically set out "which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant."  38 C.F.R. § 
3.159(b)(1) (2002).  Specifically, the March 2003 RO letter 
informed the veteran of what information and evidence VA 
still needed from him.  Further, the RO asked in the letter 
that if he had received treatment from a private physician 
for his bilateral hearing loss to complete the enclosed VA 
Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs and return 
them to VA.  The letter also stated that the RO would request 
any VA treatment records pertaining to his bilateral hearing 
loss and enclosed a VA Form 21-4138 in order for him to 
provide the names and dates of any such treatment.        

VA must make, and has made, reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §  5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such assistance 
includes making every reasonable effort to obtain relevant 
records (including private and service medical records and 
those possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and authorizes 
the Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  In this case, 
the RO has obtained all records specifically identified by 
the veteran which were obtainable.  In this regard, the Board 
notes that the April 2003 videoconference hearing transcript 
reflects that when asked by the undersigned Acting Veterans 
Law Judge whether there were any outstanding records relevant 
to his claim, the veteran rendered a negative response.    

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  In the instant case, the veteran underwent VA 
audiological examinations in January 1999 and March 2002.  
The reports from these examinations have been obtained and 
considered by the Board.  
The Board concludes that the applicable requirements of the 
VCAA have been substantially met by VA, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case yet again 
to the RO, or to otherwise conduct any other development or 
notification actions.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

				II.  Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2002); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  

A review of the record shows that the veteran alleges he 
endured noise exposure while in service; his DD 214 reflects 
that he was a construction equipment operator.  However, he 
specifically asserts that his bilateral hearing loss 
developed as a result of a fall that occurred in 1964, while 
on active duty.  

The veteran's service medical records include audiological 
examinations, taken in September 1962, November 1965, and 
August 1966.  The results from these examinations (in 
respective order) revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
15
LEFT
5
10
15
15
10




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
25
LEFT
5
5
5
5
20




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
10
10
10
15
20

The Board notes that the November 1965 audiological 
examination also revealed that at 6000 Hertz the veteran's 
auditory threshold was 30 decibels in the right ear and 20 
decibels in the left ear.  The August 1966 audiological 
examination revealed that at 6000 Hertz the veteran's 
auditory threshold was 30 decibels in the right ear and 35 
decibels in the left ear.  

The Board further notes that prior to October 31, 1967, 
service department audiological examinations were conducted 
using ASA units as the standard of measurements of pure tone 
thresholds.  After October 31, 1967, the standard of 
measurement became ISO units, which is the standard 
recognized by the VA regulations governing this case.  Here, 
conversion of the foregoing examination results to ISO units 
makes no difference in the outcome of this case, as the 
veteran's service medical records do not show that the 
veteran had hearing loss in either ear as defined at 38 
C.F.R. § 3.385.

The service medical records also contain an audiological test 
performed with an automatic audiometer, dated October 1, 
1962.  The examiner in the March 2002 VA audiological 
examination interpreted this test in his examination report 
which will be discussed infra.    

As for the post-active duty service medical evidence, the 
claims file includes a report of a medical examination taken 
at Fort Benning, Georgia, in March 1995, a VA audiological 
examination report, dated in January 1999, a medical report 
from Dr. George P. Tkalych, dated in April 1999, and another 
VA examination report, dated in March 2002.  

The 1995 audiological examination report from Fort Benning 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
50
80
LEFT
30
30
35
80
80

At 6000 Hertz, the veteran's auditory threshold was 80 
decibels in the right ear and 95 decibels in the left ear.  



The January 1999 VA audiological examination report revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
60
75
LEFT
25
35
35
80
90

The average auditory threshold for 1000 Hertz to 4000 Hertz 
was 49 decibels for the right ear and 60 decibels for the 
left ear.  The examination report also revealed that speech 
recognition scores using the Maryland CNC word list were 72 
percent bilaterally.  

A medical report by Dr. George P. Tkalych, dated in April 
1999, noted the veteran's complaints of fairly severe hearing 
loss bilaterally, which he related back to a fall he 
sustained in 1964.  In this regard, the veteran reported that 
he was told at that time that he had hearing loss in the 
higher tones and stated that he was hospitalized for a 
concussion.  The report also noted a fall the veteran 
sustained in 1994 while working at Fort Benning wherein he 
fell and hit the back of his head.  The report further stated 
that it was a fairly substantial injury and that the veteran 
noticed that his hearing decreased thereafter.  However, it 
was noted that he refused hospitalization at that time.  Upon 
examination, the doctor reported that the veteran's ear 
canals and eardrums were normal, both clinically and 
audiometrically with type A tympanograms, but that he had 
substantial hearing loss at 4000 Hertz, which signified a 
traumatic injury to his nerve, stating further that this was 
a dip at 4000 Hertz that was well known for acoustic trauma.  
It was noted to be identical in both ears.  Additionally, he 
reported the veteran's nose, throat, and sinuses were clear 
and that no vertigo or nystagmus was noted.  His impression 
was moderate to severe hearing loss, most likely from a 
traumatic injury. 

The veteran submitted to a VA audiological examination in 
March 2002, in which it was noted that the veteran's medical 
records had been reviewed in conjunction with 


the examination.  The report revealed pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
65
80
LEFT
30
45
55
80
85

The average auditory threshold for 1000 Hertz to 4000 Hertz 
was 55 decibels for the right ear and 66.25 decibels for the 
left ear.  The examination report also revealed that speech 
recognition scores using the Maryland CNC word list were 80 
percent for the right ear and 68 percent for the left ear.  
The diagnosis was mild to severe sensorineural hearing loss 
from 500 Hertz to 8000 Hertz, bilaterally.  He noted the in-
service audiological examination reports, including the 
October 1, 1962 test using an automatic audiometer, which he 
stated suggested a mild loss at 4000 Hertz and 6000 Hertz for 
the left ear and a mild loss at 6000 Hertz for the right ear.  

The examiner concluded that the veteran's head injury 
sustained in 1964 appeared to have had no significant effect 
on the veteran's hearing.  He stated that his findings are 
consistent with those reported in the January 1999 VA 
audiological examination report as well as those in Dr. 
Tkalych's April 1999 report, that a dip at 4000 Hertz 
suggests acoustic trauma.  He emphasized that acoustic trauma 
refers to noise exposure and not to head trauma resulting 
from a fall.  He concluded by stating that there was no 
evidence to support the proposition that the fall sustained 
by the veteran in 1964 is related to his current level of 
hearing loss, noting that the veteran demonstrated only a 
mild loss at 6000 Hertz at the time of discharge from 
service.  He stated further that any contributory effect of 
his 1964 fall could not be addressed due to the absence of 
audiological data from soon before or relatively soon 
afterwards.  

These post-service reports do illustrate bilateral hearing 
loss as is defined under 38 C.F.R. § 3.385.  However, as is 
noted, there is nearly a three-decade gap between the 
veteran's separation from service and the first post-service 
audiological examination.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  In this regard, the Board 
acknowledges that the March 2002 VA examiner interpreted the 
October 1962 examination as showing a mild loss at 4000 Hertz 
in the left ear.  However, this result does not comport with 
the other three service era examination reports, one having 
been conducted prior to, and the others subsequent to the 
October 1962 test.  Further, the Board reiterates that the 
examiner stated that the veteran exhibited only mild loss at 
6000 Hertz at the time of discharge.       

In addition, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between the veteran's hearing loss and his active service.  
See 38 U.S.C.A. § 1110, 1131.  Also, there is no presumption 
applicable, as the veteran's hearing loss was not manifested 
to a compensable degree within one year of separation from 
active military service.  In addition, upon closing the video 
hearing afforded by the Board in April 2003, the record 
remained open for 30 days to afforded the veteran an 
opportunity to obtain medical evidence in support of the 
claim; however, no such evidence was advanced.   
    
The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has 
bilateral hearing loss as a result of his service.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence of a nexus 
between hearing loss and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for hearing loss 
must be denied.   

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against his claim of entitlement to service 
connection for bilateral hearing loss, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2002).  Accordingly, the claim must be denied.    



ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	STANLEY M. CIEPLAK	
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



